Citation Nr: 1213990	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for a left humerus fracture (left shoulder disability), rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to July 1956. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision, by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO). 

In a November 2006 decision, the Board previously addressed a claim by the Veteran for an increased disability evaluation for a left shoulder disability.  The Veteran filed an April 2007 statement expressing disagreement with this determination with the San Juan RO and such was forwarded to the Court of Appeals for Veterans' Claims (Court) for consideration as a notice of appeal (NOA).  However, in an August 1, 2007, order, the Court dismissed the Veteran's appeal for law of jurisdiction and there is no evidence he has sought reconsideration or appeal of this determination.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The preponderance of the evidence indicates that the left shoulder disability does not manifest in loss of head of the humerus, nonunion of the humerus, or fibrous union of the humerus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notification letter sent in June 2008 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letters also informed the Veteran that evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist him in supporting his claim.  The June 2008 letter further requested the Veteran furnish the VA with any relevant treatment dates.  Further, after the April 2010 Statement of the Case (SOC) was issued, which provided the relevant diagnostic criteria, the Veteran was provided the opportunity to provide additional evidence (which he did not).  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for the equitable resolution of the claims has been obtained.  The Veteran's service and post-service treatment records have been obtained, his Social Security Administration (SSA) folder has been obtained and he has declined a Board hearing on these matters.  VA has also provided the Veteran with, what the Board finds to be appropriate and adequate examination to support his claim; moreover, the record does not suggest, nor does he or his representative contend, there has been any change or worsening of the left shoulder condition.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see also Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

The Veteran seeks a disability evaluation in excess of 40 percent for a left shoulder disability.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Further, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

As a foundational matter, ratings based on function impairment of the upper extremities are predicated upon which is extremity is the Veteran's major extremity and minor extremity.  For VA rating purposes, only one extremity will be considered to be major and, absent evidence to the contrary, a Veteran will be presumed to be right hand dominant.  38 C.F.R. § 4.69.  In the present matter, the evidence confirms that the Veteran is right hand dominant, as documented on his July 1956 separation Report of Medical History.  Thus, the analysis to follow will consider the Veteran's right upper extremity to be the major extremity and the left upper extremity to be the minor extremity.

The Veteran's left shoulder disability has been assigned an evaluation based on limitation of motion, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5200.  Under this diagnostic code, ankylosis of scapulohumeral articulation that is intermediate between favorable and unfavorable warrants a 30 percent rating (minor).  The maximum schedular evaluation of 40 percent is warranted where the condition results in unfavorable abduction limited to 25 degrees from the side.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

In July 2008 the Veteran was afforded a VA C&P joints examination.  The Veteran complained of pain, weakness, stiffness, heat and redness, instability/giving-way, "locking," fatigability and lack of endurance associated with his left shoulder condition.  Further, he reported experiencing nine-to-ten flare ups on a weekly basis that lasted several hours and were aggravated by meteorological conditions.  The examiner noted that the Veteran did not utilize any assistive devices, experienced mild relief of his symptoms with prescription medication.  Upon examination, the Veteran present left shoulder range of motion of (I) 60 degrees of flexion, with pain having its onset at 50 degree; (II) 50 degrees of abduction, with pain having its onset 30 degree; and (III) 90 degrees of internal and external rotation, respectively, with no additional factors resulting in functional impairment, to include on repetitive testing.  The Veteran also presented with left shoulder tenderness on examination; however, the examiner noted the absence of any ankylosis, inflammatory arthritis.  Based on current examination findings, relevant medical evidence and the Veteran's account of symptomatology, the examiner ultimately diagnosed a left humeral head fraction with limited range of motion.  

In addition to the evidence highlighted herein, the Board has, without question, reviewed and considered the other relevant evidence of record.  With respect to pertinent medical evidence, to include VA treatment records, the Board notes that these records reflect findings and results that are generally consistent those detailed above.  Further, the competent lay evidence is also generally consistent with the evidence highlighted above.

	Merits

The Board finds that the preponderance of the evidence does not support the assignment of a disability evaluation in excess of 40 percent, the maximum available under the diagnostic criteria, for the left shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  Without question, the Board has considered the Veteran's competent and credible account of left shoulder symptomatology, to include pain and weakness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the left shoulder disability has manifested in, at most, abduction limited to 50 degrees, with pain having its onset 30 degree, as noted at the July 2008 VA examination.  There is evidence that the left shoulder disability results in stiffness, instability/giving-way, pain, fatigue and lack of endurance and incoordination occurring respectively with repetitive usage and during episodes of flare-up; nevertheless, the Board finds the overall functional impairment attributable to the aforementioned manifestations are not of such a severity to warrant the assignment of an increased disability evaluation.  See Mitchell; DeLuca.  Thus, during the entire period under review, the Board finds that the criteria for a disability evaluation in-excess of 40 percent for the left shoulder disability have not been met and the claim is denied.  

In making these determinations, the Board notes that there is no evidence of (I) loss of the head of the humerus; (II) nonunion of the humerus; or (IV) fibrous union of the humerus.  Also, the maximum disability evaluation available under Diagnostic Code 5200 is 40 percent and to assign a separate disability evaluation pursuant to this other relevant diagnostic criteria would constitute improper pyramiding, as the relevant symptomatology are contemplated in the present diagnostic criteria.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, at this time, Diagnostic Code 5201, 5202 and 5203 are not properly applicable.  

Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria and presently assigned disability evaluations contemplate the level of the Veteran's left shoulder disability.  There is evidence that the Veteran's disability results in pain, limitation of motion, and other respective functional impairments; however, the Board finds that based on the evidence of record, medical and lay, the symptomatology associated with the Veteran's left shoulder disability are contemplated by the rating presently assigned and the relevant rating criteria.  

As a final point, the Board notes that in evaluating the Veteran's claim, there is evidence that he is unemployed but he does not meet the schedular criteria for TDIU consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, there is no evidence of record, to include statements from the Veteran, that he is in fact unemployable due to his service connected left shoulder condition (i.e. his only service-connected disability).  See 38 C.F.R. § 4.16.  


ORDER

A disability evaluation in excess of 40 percent for a left shoulder disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


